Opinion issued January 26, 2016




                                      In The

                               Court of Appeals
                                      For The

                           First District of Texas
                             ————————————
                               NO. 01-15-00190-CV
                            ———————————
                         WELDON THOMAS, Appellant
                                         V.
               RESIDENTIAL CREDIT SOLUTIONS, INC., Appellee


                On Appeal from the County Civil Court at Law No. 4
                              Harris County, Texas
                          Trial Court Case No. 1054769


                           MEMORANDUM OPINION

       Appellant Weldon Thomas has failed to timely file a brief. See TEX. R. APP.

P. 38.6(a) (governing time to file brief), 38.8(a) (governing failure of appellant to

file brief).

       Appellant’s brief was due on November 30, 2015. After being notified that
this appeal was subject to dismissal, appellant did not respond. See TEX. R. APP. P.

38.8(a)(1) (authorizing dismissal for failure to file brief); 42.3(b) (allowing

involuntary dismissal of case).

      Accordingly, we dismiss the appeal for want of prosecution. We dismiss

any pending motions as moot.

                                  PER CURIAM


Panel consists of Chief Justice Radack and Justices Massengale and Brown.




                                         2